DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  second to last line “a container neck of a container” should read “the container neck of the container” to avoid antecedent issues.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20180086510 by Berroa Garcia (hereinafter “Berroa”).
Regarding claim 1, Berroa teaches a closure (Fig 2, 1) comprising: 
a top panel (Fig 2, 5) comprising an upper surface and a lower surface (has an upper surface and a lower surface); 
a rotational axis (Abstract, axial axis of cap 1) about which the top panel is centered (about which the top panel is centered); 
a cylindrical wall (Fig 2, 7) extending from the lower surface of the top panel to a lower edge of the cylindrical wall (extends to a lower edge of 7), 
an inner surface (Fig 1, an inner surface of 7) of the cylindrical wall facing towards the rotational axis (shown facing towards said axial axis); 
a retention band (Fig 1, 2) pivotally coupled to the top panel and the cylindrical wall (shown pivotally coupled to 5 and 7); 
a line of weakness (Figs 2 and 3, a line of weakness is shown circumferentially) that separates the cylindrical wall and the retention band (shown to separate 7 and 2), the line of weakness extending circumferentially around the closure from a first end to a second end (Fig 3 shows a first and second end, left and right of viewer perspective respectively); 
a plurality of frangible members (Figs 1, 2, 3 and [0020], frangible ribs) extending across the line of weakness to couple the cylindrical wall and the retention band (Figs 1, 2, 3 and [0020] frangible guarantee seal is from the ribs shown, that also extends across said line to couple 7 to 2); 
a hinge (Fig 3, strips 2 and 3 that [0043] perform articulation, meaning hinging in Figure 1) located between the first end and the second end of the line of weakness (2 and 3 are between said ends), the hinge pivotally coupling the retention band and the top panel (Fig 1 shows pivotally coupling); and 
a tab (Fig 2, 9 and 10) pivotally coupled to the top panel opposite the hinge with respect to the rotational axis (Figs 1 & 6 show 9 and 10 coupled to 5, and opposite 2 and 3), the tab attached to the retention band by a tab frangible member (Fig 2, a tab frangible member is shown beneath 10 and in the cut-out 4, shown broken in Figure 1) that is distinct from the plurality of frangible members (distinctly shown not in the same line of weakness as the other cited bridges), the tab frangible member providing a visual indication (Fig 1), when broken, that the tab has been opened (Fig 1).

Regarding claim 12, Berroa teaches a closure (Fig 2, 1) for coupling to a container neck (Fig 1, neck of 20), the closure (Fig 2, 1) comprising: 
a top panel (Fig 2, 5) comprising an upper surface and a lower surface (has an upper surface and a lower surface); 
a rotational axis (Abstract, axial axis of cap 1) about which the top panel is centered (about which the top panel is centered); 
a cylindrical wall (Fig 2, 7) extending from the lower surface of the top panel to a lower edge of the cylindrical wall (extends to a lower edge of 7), 
an inner surface (Fig 1, an inner surface of 7) of the cylindrical wall facing towards the rotational axis (shown facing towards said axial axis); 
a retention band (Fig 1, 2) pivotally coupled to the top panel and the cylindrical wall (shown pivotally coupled to 5 and 7); 
a line of weakness (Figs 2 and 3, a line of weakness is shown circumferentially) that separates the cylindrical wall and the retention band (shown to separate 7 and 2), the line of weakness extending circumferentially around the closure from a first end to a second end (Fig 3 shows a first and second end, left and right of viewer perspective respectively); 
a plurality of frangible members (Figs 1, 2, 3 and [0020], frangible ribs) extending across the line of weakness to couple the cylindrical wall and the retention band (Figs 1, 2, 3 and [0020] frangible guarantee seal is from the ribs shown, that also extends across said line to couple 7 to 2); 
a hinge (Fig 3, strips 2 and 3 that [0043] perform articulation, meaning hinging in Figure 1) located between the first end and the second end of the line of weakness (2 and 3 are between said ends), the hinge pivotally coupling the retention band and the top panel (Fig 1 shows pivotally coupling); and 
a tab (Fig 2, 9 and 10) pivotally coupled to the top panel opposite the hinge with respect to the rotational axis (Figs 1 & 6 show 9 and 10 coupled to 5, and opposite 2 and 3), 
the tab comprising 
a detent (Fig 1, 11) that projects inwardly towards the rotational axis and that interfaces ([0039] “click”) against an extension (Fig 1, 20) extending from the container neck of the container away from the rotational axis (20 shown extending from the container neck of the container away from the rotational axis).

Regarding claim 17, Berroa teaches closure (Fig 2, 1) comprising: 
a top panel (Fig 2, 5) comprising an upper surface and a lower surface (has an upper surface and a lower surface); 
a rotational axis (Abstract, axial axis of cap 1) about which the top panel is centered (about which the top panel is centered); 
a cylindrical wall (Fig 2, 7) extending from the lower surface of the top panel to a lower edge of the cylindrical wall (extends to a lower edge of 7), 
an inner surface (Fig 1, an inner surface of 7) of the cylindrical wall facing towards the rotational axis (shown facing towards said axial axis); 
a retention band (Fig 1, 2) pivotally coupled to the top panel and the cylindrical wall (shown pivotally coupled to 5 and 7); 
a line of weakness (Figs 2 and 3, a line of weakness is shown circumferentially) that separates the cylindrical wall and the retention band (shown to separate 7 and 2), the line of weakness extending circumferentially around the closure from a first end to a second end (Fig 3 shows a first and second end, left and right of viewer perspective respectively); 
a plurality of frangible members (Figs 1, 2, 3 and [0020], frangible ribs) extending across the line of weakness to couple the cylindrical wall and the retention band (Figs 1, 2, 3 and [0020] frangible guarantee seal is from the ribs shown, that also extends across said line to couple 7 to 2); 
a hinge (Fig 3, strips 2 and 3 that [0043] perform articulation, meaning hinging in Figure 1) located between the first end and the second end of the line of weakness (2 and 3 are between said ends), the hinge pivotally coupling the retention band and the top panel (Fig 1 shows pivotally coupling); and 
a tab (Fig 2, 9 and 10) coupled to the top panel opposite the hinge with respect to the rotational axis (Figs 1 & 6 show 9 and 10 coupled to 5, and opposite 2 and 3), the tab attached to the retention band by a tab frangible member (Fig 2, a tab frangible member is shown beneath 10 and in the cut-out 4, shown broken in Figure 1) that is distinct from the plurality of frangible members (distinctly shown not in the same line of weakness as the other cited bridges), 
the tab restricting pivoting of the top panel relative to the retention band as a result of the tab frangible member being unbroken ([0039] stabilized closed position).

Regarding claims 2 and 20 (similar limitation, different dependency), Berroa further teaches the tab (Fig 2, 9 and 10) comprises 
an arcuate wall (Fig 2, 10) extending downward from the top panel and circumferentially extending around the rotational axis (shown extending downward from 5 and circumferentially around said axial axis), 
the arcuate wall comprising 
an upper portion (Fig 2, upper portion of 10) defining a first thickness (has a first thickness) and a middle portion (Fig 2, middle portion of 10 with 11) defining a second thickness (has a second thickness) greater than the first thickness (Fig 1 shows portion of 10 with 11 thicker than upper portion of 10).

Regarding claim 3, Berroa further teaches the middle portion (Fig 2, middle portion of 10 with 11) comprising: 
an upper surface facing towards the top panel and the rotational axis (Fig 6, said middle portion shown having an upper surface facing towards the top panel and the rotational axis); and 
a lower surface facing towards the rotational axis and away from the top panel (Fig 6, said middle portion shown with a lower surface facing towards the rotational axis and away from the top panel).

Regarding claim 4, Berroa further teaches the middle portion (Fig 2, middle portion of 10 with 11) interfaces with a first projection (Fig 1, 20) on a neck of a container ([0039] 11 “click” with neck 20 of container) the closure is affixed to, the first projection of the container extending radially away from the rotational axis (Fig 1, 20 extends radially away from the rotational axis).

Regarding claim 5, Berroa further teaches the interface ([0039] “click”) between the middle portion of the tab and the first projection of the container restricts ([0039] stabilized closed position) the top panel from pivoting relative to the retention band (2).

Regarding claim 6, Berroa further teaches the interface ([0039] “click”) between the middle portion of the tab and the first projection of the container restricts ([0039] stabilized closed position) the top panel from pivoting relative to the retention band (2).

Regarding claim 7, Berroa further teaches the tab (Fig 2, 9 and 10) is separated from the retention band (2) by the line of weakness (shown separated from line), and the tab frangible member extends across the line of weakness (Fig 2, said frangible rib shown extending across line).

Regarding claims 9, 14 and 19 (similar limitation, different dependency), Berroa further teaches the tab (Fig 2, 9 and 10) is frangibly coupled to the retention band (Fig 1 ,2) by a plurality of tab frangible members (Fig 2 shows a plurality of frangible ribs underneath 10), which are distinct from (which are distinct from) the plurality of frangible members (Figs 1, 2, 3 and [0020], frangible ribs) that attach the cylindrical wall to the retention band (2).

Regarding claim 10, Berroa further teaches the hinge (Fig 3, 2 and 3) is circumferentially surrounded on opposing sides (is circumferentially surrounded on opposing sides) by two vertical gaps that extend downward from (Fig 3, two vertical slots 12 extend downward from 5) the top panel (5).

Regarding claim 11, Berroa further teaches the two vertical gaps (Fig 3, two vertical slots 12) extend from the top panel to the line of weakness (extend to the line).

Regarding claims 13 and 18, Berroa further teaches the hinge (Fig 3, 2 and 3) is circumferentially surrounded on opposing sides (is circumferentially surrounded on opposing sides) by two vertical gaps that extend downward from (Fig 3, two vertical slots 12 extend downward from 5) the top panel (5), and wherein the two vertical gaps (Fig 3, two vertical slots 12) extend from the top panel to the line of weakness (extend to the line).

Regarding claim 15, Berroa further teaches the tab (Fig 2, 9 and 10) comprises 
an arcuate wall (Fig 2, 10) extending downward from the top panel and circumferentially extending around the rotational axis (shown extending downward from 5 and circumferentially around said axial axis), 
the arcuate wall comprising 
an upper portion (Fig 2, upper portion of 10) defining a first thickness (has a first thickness) and a middle portion below the upper portion (Fig 2, middle portion of 10 with 11), the middle portion defining a second thickness (has a second thickness) greater than the first thickness (Fig 1 shows portion of 10 with 11 thicker than upper portion of 10).

Regarding claim 16, Berroa further teaches the middle portion (Fig 2, middle portion of 10 with 11) comprises the detent (11) that interfaces ([0039] “click”) against the extension (20) extending from the container neck (extends from neck).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berroa.
Regarding claim 8, Berroa further teaches the closure (Fig 2, 1) is formed from a first material ([0042] allows an industrial distribution of 80,000 bottles per hour, that “clicks” [0039], and has frangible rib bridges [0020]), 

But does not explicitly teach a low-density polyethylene material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure of Berroa to be made of a plastic including low-density polyethylene because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 3991904 – Figure 3
WO 2019113681 – Figures 1 and 3

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731